UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 10-7087


UNITED STATES OF AMERICA,

                Plaintiff – Appellee,

          v.

RASHAUD KAREEM OSBORNE, a/k/a Rocky,

                Defendant – Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News. Mark S. Davis, District
Judge. (4:07-cr-00139-WDK-FBS-1)


Submitted:   August 22, 2011             Decided:   September 13, 2011


Before NIEMEYER, AGEE, and KEENAN, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Rashaud Kareem Osborne, Appellant Pro Se.       Timothy Richard
Murphy, Special Assistant United States Attorney, Newport News,
Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Rashaud      Kareem     Osborne      appeals    the    district       court’s

order dismissing as untimely his 28 U.S.C. § 2255 (2006) motion.

We vacate the order and remand for further proceedings.

            Osborne      pled     guilty    to    conspiracy       to    possess     with

intent to distribute five kilograms or more of cocaine and fifty

grams or more of cocaine base, and possession with intent to

distribute      124.3    grams      of   cocaine,     and   he    was    sentenced      to

concurrent     terms     of   235    months    in     prison     and    five    years   of

supervised release.            Osborne’s sentencing hearing was held on

April 3, 2008, and he did not file a direct appeal.                            On June 4,

2009, the district court received Osborne’s first § 2255 motion,

which was given to prison officials for mailing on May 30, 2009.

On May 28, 2010, the district court dismissed the motion without

prejudice      for    Osborne’s     failure      to   comply     with    the     district

court’s order to provide his factual allegations.                          On July 1,

2010, the district court granted Osborne’s motion to refile his

§ 2255 motion but dismissed the motion as untimely.

            The district court determined “that ‘final judgment’

in this case was rendered when sentence was imposed on April 3,

2008,”   and    the     one-year     limitation       period     under    28     U.S.C.A.

§ 2255(f) (West Supp. 2011) began at that time.                         Osborne timely

appealed the order.           The judgment in a criminal case was neither

included in the original record on appeal, nor was it noted on

                                           2
the docket sheet.            We granted a certificate of appealability on

the issue of whether the district court erred in ruling that

Osborne’s § 2255 motion was filed more than one year after his

judgment of conviction became final and was therefore untimely,

when the judgment had not been entered on the criminal docket.

On May 25, 2011, the district court modified its criminal docket

sheet “to remove court only status” as to entry of the criminal

judgment and forwarded a new copy of the docket sheet and the

judgment to this Court.             According to the modified docket sheet,

the judgment was filed on April 10, 2008 and entered on April

14, 2008, and copies were provided on April 11, 2008.

              Osborne was required to file his § 2255 motion within

one    year   from     the   date   on    which    his    judgment   of    conviction

became final by the conclusion of direct review or expiration of

the time for seeking such review.                 See 28 U.S.C.A. § 2255(f)(1);

Clay    v.    United    States,     537   U.S.     522,    532   (2003).      He   had

fourteen days from the date when judgment was “entered on the

criminal docket” in which to appeal the judgment.                         See Fed. R.

App. P. 4(b)(1), (b)(6).              The Government concedes the district

court erred in ruling that Osborne’s final judgment was rendered

when the sentence was imposed on April 3, 2008, but contends

that “the legal error makes no difference because defendant’s

motion was untimely using the correct date of April 10, 2008.”

The Government further contends that Osborne “cannot claim that

                                           3
he was prejudiced by the lack of public posting of the entry

date on the docket, for he assumed that the one-year statute of

limitations ran from April 3, 2008, the sentencing date, and the

district court’s docket notes that copies of the judgment of

conviction were ‘provided on 4/11/08.’”

              However, the criminal judgment was not final before it

was entered on the criminal docket within the meaning of Fed. R.

App.   P.   4(b)(6);   the    keeping     of   a   docket    fulfills    a    public

record-keeping function over and above the giving of notice to a

party; and the right of public access in a criminal case extends

to documents.        See Fed. R. Crim. P. 55; Bankers Trust Co. v.

Mallis, 435 U.S. 381, 384 n.4 (1978); In re Latture, 605 F.3d

830, 832-33 (10th Cir. 2010); In re Washington Post Co., 807

F.2d   383,    393   n.9    (4th   Cir.   1986).      We     conclude    that   the

criminal judgment was not entered on the criminal docket until

the district court modified the docket on May 25, 2011, and

therefore, Osborne’s § 2255 motion is not untimely.

              Accordingly, we vacate the district court’s order and

remand for further proceedings consistent with this opinion.                     We

dispense      with   oral    argument     because     the     facts     and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                            VACATED AND REMANDED

                                          4